             Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 1 of 6



MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
EDWARD c. RADZIK
Attorneys for Plaints
Wall Street Plaza
88 Pine Street - 21" Floor

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ..........................................................X
 ZURICH AMERICAN INSURANCE
 COMPANY as subrogee of DSM HOLDING                            Civil Action No.: 1:19-cv~
 COMPANY INC.

                         Plaintiff,                            COMPLAINT

         against
 ATLANTIC LOGISTICS SERVICES INC.,
 LANDSTAR RANGER, INC. and ANCHOR
 EXPRESS LLC,

                       Defendants.
 ..........................................................X

        Plaintiff, ZURICH AMERICAN INSURANCE COMPANY as subrogee of DSM
HOLDING COMPANY INC. (heleinaftel "Plaintiff" or "DSM") its undersigned attorneys,

MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN, for its Complaint, alleges on

information and belief as follows:

                                      GENERAL ALLEGATIONS
                          APPLICABLE TO ALL CAUSES OF ACTION


1.      JURISDICTION, VENUE AND PARTIES

        l. This Court has subject matter jurisdiction pursuant to federal law under 28 U.S.C.

§1331 as a claim arising under an Act of Congress regulating commerce within the meaning of 28




LEGAL/1217/2395.vl
             Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 2 of 6



U.S.C. §1337(a) and pursuant to the Carmack Amendment codified at 49 U.S.C. §14706 and/or

federal common law, and supplemental jurisdiction pursuant to 28 U.S.C. §l367.

         2. At and all times material hereto, Plaintiff, ZURICH AMERICAN INSURANCE

COMPANY a/s/o DSM HOLDING COMPANY, INC. was and is a co1'po1'ation organized and

existing under the laws of the State of Illinois with an office and place of business at 1299 Zurich

Way, Schaumburg, IL 60196. At and all times material hereto, ZURICH was the subrogated

cargo insurer of the owner of the shipment, which forms the subject of this action.

         3. Defendant, ATLANTIC LOGISTICS SERVICES, INC. is a corporation organized and

existing under the laws of the State of New York, and was and now is engaged in business as a

carrier of goods for hire, operates and runs routes in this District, and does business in the State of

New York and in this District and has an office and place of business at 2566 Plainfield Avenue,

Scotch Plaints, NJ 07076.

         4. Defendant, LANDSTAR RANGER, INC. is a corporation organized and existing

under the laws of the State of Delaware, and was and now is engaged in business as a ca.n'ie1' of

goods for hire, operates and runs routes in this District, and does business in the State of New York

and in this District and has an office and place of business at 1000 Simpson Road, Rockford, IL

61102.

         5. Defendant, ANCHOR EXPRESS LLC, is a corporation organized and existing under

the laws of the State of Texas, and was and now is engaged in business as a canter of goods for

hire, operates and runs routes in this District, and does business in the State of New York and in

this District and has an office and place of business at 2300 Valley View Lane, Suite 212, Irving,

TX 75062.




                                                  2
            Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 3 of 6



       6. Venue is proper here within the meaning of 28 U.S.C. §1391(c) and/or 49 U.S.C.

§14706(d) because Defendants are receiving and/or delivering carriers and/or do business and/or

schedule or operate trucks and routes through the 48 contiguous United States including the State

of New York and the area comprising the Southern District of New York.

                                       THE SHIPMENT

       7. On O1` about November 6, 2017, there was shipped by DSM from Philadelphia,

Pennsylvania to Des Moines, Iowa, a shipment of D-Calcium Pantothenate, then being in good

order and condition (the "Shipment"). The Shipment was delivered to Defendants in good order

and condition in Philadelphia, Pennsylvania. In consideration of certain agreed freight charges

thereafter paid 01' agreed to be paid, Defendants agreed to transport and can'y and/or broker and/or

forward and/or otherwise arrange for transport of the Shipment to Des Moines, Iowa, and there

deliver the Shipment in the same good order and condition as when received.

       8. The Shipment was severely damaged by Defendants as the result of a vehicle accident

on Interstate 469 in Fort Wayne, Indiana, in which the Freightliner tractor and enclosed trailer

carrying the Shipment oveiturned causing damage to the Shipment. The Shipment was not

delivered at destination in the same good order and condition as received, but, on the contrary, was

severely damaged, all in violation of Defendants' obligations as carriers and/or brokers and/or

forwarders and/or otherwise.

        9. Plailltiff insured the Shipment against loss and damage. By reason of the loss described

above, Plaintiff suffered monetary damages as nearly as now can be estimated in the sum of

$963,000.00, for which Defendants are legally liable. Plaintiff brings this action on its own behalf

and as agent O1` trustee, as their respective interests may ultimately appear, and Plaintiff is duly

entitled to maintain this action.


                                                  3
            Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 4 of 6




       10. Plaintiff has performed all conditions on its parts to be performed.

       11. By reason of the foregoing, Plaintiff has sustained damages, as nearly as can now be

estimated, no paN of which has been paid although duly demanded, in a sum estimated to be up to

or exceeding U.S. $963,000.00.

                                 FIRST CAUSE OF ACTION

                       BREACH OF CONTRACT AND/OR DUTIES
                        UNDER THE CARMACK AMENDMENT
                            (AS AGAINST ALL DEFENDANTS)

       12. Plaintiff incolpol'ates herein by reference the allegations of Paragraphs "l" through

"IZ" above and all of the allegations below.

       13. By reason of the foregoing, each of the Defendants was a ca1'1'ie1' of merchandise and/or

a freight forwardel' and breached its duties as such under the Carmack Amendment, 49 U.S.C.

§l406, and/01' other applicable laws and/or under the applicable transportation contracts.

       14. By reason of the foregoing, each of the Defendants has caused damage to Plaintiff, and

to the others on whose behalf Plaintiff sues, in an amount, as nearly as can now be estimated, up

to O1` exceeding U.S. $963,000.00.

                                 SECOND CAUSE OF ACTION

                                 BREACH OF BAILMENT
                             (AS AGAINST ALL DEFENDANTS)

        15. Plaintiff incorporates herein by reference the allegations of Paragraphs "l" through

"15" above.

        16. Each of the Defendants was acting as bailee of the Shipment at the time of the loss.

The Defendants were thereby, O1` through its contractors, agents, servants or sub-bailees, a bailee

 who wan'anted and had a legal duty to safely keep, care for and deliver the said Shipment in the

 same condition as when entrusted to them and to perform their services as a bailee or to ensure

                                                 4
             Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 5 of 6



that those services were performed with reasonable care and in a non-negligent and workmanlike

manner. Each of the Defendants breached those baihnent obligations and negligently failed to

deliver to Plaintiff"s assured, or its designee, the Shipment in as good condition as when entrusted

to it.

         17. By reason of the foregoing, each of the Defendants has caused damage to Plaintiff,

DSM, and to the others on whose behalf Plaintiff, DSM, sues, in an amount, as nearly as can now

be estimated, up to or exceeding U.S. $963,000.00.

                                 THIRD CAUSE OF ACTION

                           NEGLIGENCE / GROSS NEGLIGENCE
                             (AS AGAINST ALL DEFENDANTS)

         18. Plaintiff incolporates herein by reference the allegations of Paragraphs "I" trough

"18" above.

         19. Each of the Defendants, by its negligence and/01' gross negligence, caused the damage

to the Shipment. Each of the defendants therefore improperly failed to deliver the Shipment to the

consignee, or its designee, in as good condition as when entrusted to it.

         20. By reason of the foregoing, each of the Defendants has caused damage to Plaintiff, and

to the others on whose behalf Plaintiff sues, in an amount, as nearly as can now be estimated, up

to or exceeding U.S. $963,000.00.

         WHEREFORE, Plaintiff prays:

         1. That process in due form of law may issue against the Defendants citing them to appear

 and answer all and singular the matters aforesaid,

         2. That judgment may be entered in favor of Plaintiff against Defendants on each of the

 Causes of Action for the amount of Plaintiffs damages, together with interest, attorneys' fees and

 costs and the disbursements of this action, and

                                                   5
              Case 1:19-cv-05781 Document 1 Filed 06/20/19 Page 6 of 6




          3. That this Court will grant to Plaintiff such other and fuiiher relief as may be just and

proper.

Dated: New York, New York
       June 20, 2019

                                                Yours, etc.

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGG1N
                                               Attorneys for PZainr
                                               ZURICHAMERICAN INSURANCE COMPANY
                                                cz/s/0 DSM HOLDING COMPANY INC.




                                        BY:      M 4 w/ QMmy/
                                              /eDWARD C. RADZIK "
                                                Wall Street Plaza
                                                88 Pine Street - 21st Floor
                                                New York, NY 10005-1801
                                                (212) 376-6400
                                                File: 3002400344


TO:       ATLANTIC LOGISTICS SERVICES INC.
          2566 Plainfield Avenue
          Scotch Plains, NJ 07076

          LANDSTAR RANGER, INC.
          1000 Simpson Road
          Rockford, IL 61102

          ANCHOR EXPRESS LLC
          2300 Valley View Lane - Suite 212
          Irving, TX 75062




                                                   6
